BBH International Equity Fund class nshares class ishares Portfolio of BBH Trust Supplement to the Prospectus dated February 29, 2009 Under the heading entitled “Investment Adviser and Fund Administrator,” please delete the second paragraph on page 18 in its entirety and replace it with the following: Ms. Fiona A. Barwick manages the value component of the BBH International Equity Fund as well.Ms. Barwick is a graduate of University College, London. She joined Mondrian in 1993 to cover the Pacific markets. Prior to this, she spent 3 years at Touche, Remnant & Co. in London as an Assistant Portfolio Manager and Research Analyst. Ms. Barwick holds the ASIP designation and is a member of the CFA Institute and the CFA Society of the UK. Cusip05528X406 Cusip05528X307 August 21, 2009 BBH International Equity Fund class nshares class ishares Portfolio of BBH Trust Supplement to the Statement of Additional Information (SAI) dated February 29, 2009 Under the heading entitled “Portfolio Manager Information,” please delete the sub-section entitled “Mondrian Investment Partners Limited” on page 25 in its entirety and replace it with the following: Mondrian Investment Partners Limited Elizabeth A. Desmond and Fiona A. Barwick at Mondrian Investment Partners Limited (Mondrian) are responsible for managing the value component of the Fund.The address of Mondrian is Fifth Floor, 10 Gresham Street, London EX2V 7JD. The following information about the Fund’s Portfolio Managers is provided as of June 30, 2009. Other Accounts Managed by Mondrian Investment Partners Total
